 

Exhibit 10.1

 

 

 

RECORDING REQUESTED BY AND WHEN

RECORDED RETURN TO:

 

Rubicon Mortgage Fund, LLC

3575 Mt. Diablo Blvd., Suite 215

Lafayette, CA 94549

 

 

APN: 012-319-13

 

 

 

 

 

FIRST MODIFICATION OF NOTE AND

 

FIRST MODIFICATION OF DEED OF TRUST

 

 

THIS FIRST MODIFICATION OF NOTE AND FIRST MODIFICATION OF DEED OF TRUST (this
“Modification”) is entered into, effective as of August 1, 2013 by Altairnano
Inc., a Nevada corporation and Altair Nanotechnologies, Inc., a Delaware
corporation (“Borrower”), for the benefit of the beneficiaries of record
pursuant to the Deed of Trust (as defined below), Suncrest Homes 30, LLC, a
California limited liability company, as to an undivided 350,000/1,000,000
interest, Pacific BVL Corp., a California corporation, as to an undivided
300,000/1,000,000 interest, and Rubicon Mortgage Fund, LLC, a California limited
liability company as to an undivided 350,000/1,000,000 interest (“Lender”).

 

Recitals:

 

 

A.

Lender made a loan (the “Loan”) to Borrower pursuant to a promissory note dated
7/25/2012, in the original amount of $1,000,000.00 (the “Promissory Note”). The
Promissory Note is secured by a certain Deed of Trust (the “Deed of Trust”)
dated 7/25/2012 and recorded on August 10, 2012, Document Number 4140348 in the
Recorder’s Office of Washoe County, Nevada (the “Official Records”). The Deed of
Trust encumbers certain real property and improvements thereon located in the
County of Washoe, Nevada and more particularly described as APN: 012-319-13,
which has the address of 204 Edison Way, Reno, Nevada (property description
attached as Exhibit A) (the “Real Property”).

 

 

B.

The Promissory Note, the Deed of Trust, and any other documents or instruments
executed by Borrower in connection with the Loan, or evidencing, securing or
assigning the Loan, are collectively referred to as the “Loan Documents.”

 

 

C.

Borrower has requested that the Lender modify certain terms of the Loan, and the
Lender has agreed to modify the Loan on the terms and conditions set forth in
this Modification.

 

 
 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

 

 

1.

Each reference in any of the Loan Documents to the Note or the Deed of Trust or
any other Loan Document shall mean such Loan Document as amended, modified,
assigned, extended and renewed, from time to time.

 

 

2.

At the time of Modification on August 1, 2013, the Borrower shall make the
following payments in cash:

 

 

a. 

August 1, 2013 loan payment of $9,166.67 paid to Lender as follows:

 

i.

Rubicon Mortgage Fund, LLC - $3,208.33

 

ii.

Pacific BVL Corporation - $ 2,750.00

 

iii.

Suncrest Homes 30, LLC - $3,208.34

 

 

b. 

Property Taxes must be brought current. In order to bring all taxes current,
$8,847.11 shall be paid for the 1st installment due August 19, 2013 plus any
outstanding penalties and accruing interest.

 

 

c.

Borrower shall pay all applicable title and escrow fees.

 

 

d. 

An extension/modification fee of $19,750.00 shall be paid to:

 

i.

$6,913.00 to Rubicon Mortgage Fund, LLC

 

ii.

$12,837.00 to Rubicon Realty Advisors, Inc.

 

 

e.

A payment of $12,500 to reduce the outstanding Principal amount shall be paid to
Lender as follows:

 

i.

Rubicon Mortgage Fund, LLC - $4,375.00

 

ii.

Pacific BVL Corporation - $3,750.00

 

iii.

Suncrest Homes 30, LLC - $4,375.00

 

 

3.

In addition to the Principal payment made pursuant to Paragraph 2(e), Borrower
agrees to make three additional Principal payments to be paid as follows:

 

i.

$12,500.00 on September 1, 2013

 

ii.

$12,500.00 on October 1, 2013

 

iii.

$12,500.00 on November 1, 2013

 

 

4.

The interest rate shall remain the same throughout this extension period at
eleven percent (11%) per annum. Due to the payments of Principal made pursuant
to Paragraph 2(e) and Paragraph 3 above, however, the monthly interest payments
shall change to reflect the respective Principal reductions:

 

 

a. 

The September 1, 2013 monthly payment shall be $9,052.08 to be paid to Lender as
follows:

 

i.

Rubicon Mortgage Fund, LLC - $3,168.23

 

ii.

Pacific BVL Corporation - $2,715.62

 

iii.

Suncrest Homes 30, LLC - $3,168.23

 

 
 

--------------------------------------------------------------------------------

 

 

 

b. 

The October 1, 2013 monthly payment shall be $8,937.50 to be paid to Lender as
follows:

 

i.

Rubicon Mortgage Fund, LLC - $3,128.12

 

ii.

Pacific BVL Corporation - $2,681.25

 

iii.

Suncrest Homes 30, LLC - $3,128.13

 

 

c. 

The November 1, 2013, monthly payment shall be $8,822.92 to be paid to Lender as
follows:

 

i.

Rubicon Mortgage Fund, LLC - $3,088.02

 

ii.

Pacific BVL Corporation - $2,646.88

 

iii.

Suncrest Homes 30, LLC - $3,088.02

 

 

d. 

And beginning on December 1, 2013 and for the remaining term of the loan,
monthly interest payments shall be $8,708.33 to be paid to the Lender as
follows:

 

i.

Rubicon Mortgage Fund, LLC - $3,047.92

 

ii.

Pacific BVL Corporation - $2,612.50

 

iii.

Suncrest Homes 30, LLC - $3,047.91

 

 

5.

The term of the Loan shall be extended for twelve months, maturing on August 1,
2014 at which time the outstanding balance including all accrued and unpaid
interest and principal shall be paid to the Lender in one lump sum. Each
reference in any of the Loan Documents to the maturity date shall mean August 1,
2014; as such date may be accelerated pursuant to the terms of the Loan
Documents.

        6. The securing clause of the Deed of Trust is hereby amended to read in
its entirety as follows:               

“This Deed of Trust secures payment of the indebtedness in the principal sum of
Nine Hundred Eighty-Seven Thousand Five Hundred Dollars and 00/100ths
($987,500.00) with interest thereon and fees associated therewith pursuant to
the terms and conditions of that certain Promissory Note (the “Note”) dated July
25, 2012, executed by Trustor in favor of Beneficiary, together with all
additional sums advanced from time to time pursuant to the Note or any other
Loan Documents.”

 

 

7.

Borrower hereby represents and warrants that (i) the unpaid principal balance of
the Loan as of the date hereof is $1,000,000.00; (ii) Borrower has no defenses,
set-offs, rights of defense or counterclaims, whether legal, equitable or
otherwise to the obligations evidenced by or set forth in the Loan Documents,
(iii) it is not in default under the Loan Documents, (iv) Borrower has full
power, authority and legal right to execute this Modification on Borrower’s part
to be observed and performed, (v) except for any lien for property taxes and
assessments that are not yet due and payable, and any exceptions on Lender’s
title policy no. 01203533-1-E dated August 10, 2012, issued by Chicago Title
Insurance Company obtained in connection with the Loan at the time originally
made (the “Original Lender Policy”), the Deed of Trust constitutes a First lien
on the Real Property, (vi) the recitals set forth above are true, accurate and
correct, (vii) the order and priority of the Deed of Trust shall not be affected
by this Modification, (viii) no litigation is pending or, to the best of
Borrower’s knowledge, threatened, against Borrower which might adversely affect
Borrower’s ability to perform its respective obligations under any of the Loan
Documents, and (ix) there are no subordinate liens of any kind covering or
relating to the Real Property, other than as expressly disclosed to Lender, nor
are there any mechanics’ liens or liens for delinquent taxes or assessments
encumbering the Real Property, nor has the notice of a lien or notice of intent
to file a lien been received by Borrower.

 

 
 

--------------------------------------------------------------------------------

 

 

 

8.

Before this Modification becomes effective and any party becomes obligated under
it, all of the following conditions shall have been satisfied at Borrower’s sole
cost and expense in a manner acceptable to Lender or in the exercise of Lender’s
sole judgment:

 

a.

No event of default shall have occurred under any of the Loan Documents and no
event, which with the passage of time, the giving of notice, or both, would
constitute an event of default shall have occurred and be continuing under any
of the Loan Documents;

 

b.

Lender shall have received such assurance as Lender may require including,
without limitation, a CLTA 110.5 title endorsement to the Original Lender Policy
to insure that the validity and priority of the Deed of Trust has not been and
will not be impaired by this Modification, the recordation of this Modification
or the transactions contemplated herein, together with any additional
endorsements required by Lender in the exercise of Lender’s sole judgment.

 

c.

This Modification shall have been duly executed, acknowledged and delivered by
Borrower and recorded in the Official Records.

 

 

9.

This Modification shall be binding upon and inure to the benefit of Borrower and
Lender and their respective successors and assigns.

 

 

10.

This Modification may be executed in any number of duplicate originals and each
such duplicate original shall be deemed to constitute but one and the same
instrument.

 

 

11.

If any term, covenant or condition of this Modification shall be held to be
invalid, illegal or unenforceable in any respect, this Modification shall be
construed without such provision.

 

 

12.

This Modification constitutes the entire agreement between Borrower and Lender
with respect to the subject matter of this Modification and may not be modified
or amended in any manner except by a writing executed and delivered by Borrower
and Lender. This Modification supersedes all oral negotiations and prior and
other writings with respect to their subject matter, and is intended by the
parties as the final expression of the agreement with respect to the terms and
conditions set forth in those documents and as the complete and exclusive
statement of the terms agreed to by the parties. If there is any conflict
between the terms, conditions and provisions of this Modification and those of
any other agreement or instrument, including any of the other Loan Documents,
the terms, conditions and provisions of this Modification shall prevail.
Borrower acknowledges that except as expressly set forth in this Modification,
Lender has no obligation and has made no commitment to modify the terms of the
Loan or to extend financing of any kind to Borrower.

 

 
 

--------------------------------------------------------------------------------

 

 

 

13.

This Modification shall be governed by and construed in accordance with the laws
of the State of Nevada.

 

IN WITNESS WHEREOF, the parties hereto cause this Agreement to be executed as of
the date and year above written.

 



Lender:

 

Borrower:

 

 

 

Rubicon Mortgage Fund, LLC 

 

Altair Nanotechnologies Inc., a Delaware corporation 

            /s/ Vance Hillstrom   /s/ Alexander Lee By: Vance Hillstrom   By:
Alexander Lee  Its: Managing Member   Its: Chief Executive Officer       Pacific
BVL, Corporation   /s/ Stephen B. Huang     

By: Stephen B. Huang

   

Its: Chief Financial Officer

/s/ Boris Khersonski

   

By: Boris Khersonski

 

Altairnano Inc., a Nevada corporation 

Its: President

        /s/ Alexander Lee Suncrest Homes 30, LLC   By: Alexander Lee    

Its: Chief Executive Officer

      /s/ Gordon Gravelle   /s/ Stephen B. Huang

By: Suncrest Homes, Inc. Manager

 

By: Stephen B. Huang

By: Gordon Gravelle, President   Its: Chief Financial Officer



                     

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

Legal Description

 

Escrow No.01203533A-CD

 

All that certain real property situate in the County of Washoe, State of Nevada,
described as follows:

 

Parcel A of PARCEL MAP NO. 2242, according to the map thereof, filed in the
office of the County Recorder of Washoe County, State of Nevada, on March 2,
1988, as File No. 1229829.

 

APN: 012-319-13